Case 1:19-cv-01522-NRN Document 1 Filed 05/28/19 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-CV-____

LOWELL WITTGOW,
Plaintiffs

v.

CHARLES N. GOUDEAU, an individual, and C.R. England, Inc., a foreign corporation.
Defendants.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Defendant Charles N. Goudeau by and through his undersigned counsel, Hall & Evans,

LLC, hereby submits the following Notice of Removal of the above-captioned action from Summit

County District Court, Colorado to the United States District Court for the District of Colorado

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and Fed. R. Civ. P. 81(c), stating as follows:

                                       I.   INTRODUCTION

       1.      Plaintiff Lowell Wittgow (“Plaintiff”) initiated this lawsuit on February 21, 2019

against Defendants C.R. England, Inc (“CRE”). and Charles N. Goudeau (“Goudeau”)

(collectively, “Defendants”), in the Adams County District Court, State of Colorado, captioned

Lowell Wittgow v. Charles N. Goudeau and C.R. England, Inc., Civil Action No. 2019CV30294

and is now pending in that Court (the “State Action”). See Exhibit A, Plaintiff’s Civil Cover

Sheet; and Exhibit B, Plaintiff’s Complaint.

       2.      Plaintiff alleges that on March 1, 2016 Goudeau collided with his legally parked

vehicle tractor-trailer at the Loves Truck Stop at 1191 S. 1st Street, Bennett, Colorado, resulting in

bodily injury. Exhibit B, ¶¶ 6 - 35.




                                                  1
Case 1:19-cv-01522-NRN Document 1 Filed 05/28/19 USDC Colorado Page 2 of 7




        3.       Plaintiff’s Complaint alleges claims for negligence, negligence per se and

respondeat superior – Joint and Vicarious Liability against Defendants. Id. at ¶¶ 36–61.

                             II.     COMPLIANCE WITH THE RULES

        4.       All procedural requirements related to the removal of this action have been

satisfied.

        5.       CRE was served on March 1, 2019. See Exhibit D, Return of Service on CRE.

        6.       Goudeau was served on April 27, 2019. See Exhibit H, Return of Service on

Goudeau.

        7.       CRE filed its Answer in Adams County District Court on March 21, 2019. See

Exhibit F.

        8.       All Defendants have consented to the removal pursuant to 28 U.S.C. § 1446(b).

        9.       This Notice of Removal is filed within thirty (30) days of service of the Plaintiff’s

Complaint and Summons on Goudeau and is timely under 28 U.S.C. §§ 1441, 1446(b) and

1446(b)(2)(C).

        10.      A copy of this Notice of Removal will be filed with the State Action and served

upon Plaintiff’s counsel.

        11.      Pursuant to 28 U.S.C. § 1446(a) and D.C.Colo.LCiv.R. 81.1(b), copies of the

following process, pleadings, and orders that were served upon Defendants or filed in the State

Action are attached as follows:

                 Exhibit A         Civil Case Cover Sheet

                 Exhibit B         Complaint

                 Exhibit C         Summons on Defendants

                 Exhibit D         Return of Service on CRE




                                                    2
Case 1:19-cv-01522-NRN Document 1 Filed 05/28/19 USDC Colorado Page 3 of 7




                Exhibit E       Declaration of Diligence upon Defendant Goudeau

                Exhibit F       Answer of CRE

                Exhibit G       Notice of Withdrawal

                Exhibit H       Return of Service on Goudeau

                Exhibit I       Civil Docket Sheet

        12.     Pursuant to D.C.Colo.LCivR 81.1, Goudeau states that no hearings or motions are

pending, nor has any trial been set in the State Action.

        13.     Pursuant to Fed.R.Civ.P. 81(c), Goudeau will present its defenses by pleading at

the time prescribed herein, and specifically reserves its rights to assert all defenses, including those

defenses under Fed.R.Civ.P. 12(b).

        14.     Goudeau has complied with all of the requirements of 28 U.S.C. § 1446 and

D.C.Colo.LCivR. 81.1.

                              III.    DIVERSITY JURISDICTION

        15.     This case is removable pursuant to 28 U.S.C. § 1441 because the United States

District Court for the District Court of Colorado has diversity jurisdiction under 28 U.S.C. §§ 1441,

1446, and 1332. Federal courts have diversity jurisdiction in lawsuits between citizens of different

states where the amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C.

§ 1332.

A.      THE PARTIES ARE CITIZENS OF DIFFERENT STATES

        16.     There is complete diversity of citizenship between Plaintiff and Defendants.

Plaintiff is a citizen of Colorado. Exhibit B, ¶ 1. See Crowley v. Glaze, 710 F.2d 676, 678 (10th

Cir. 1983) (“For purposes of diversity jurisdiction, under 28 U.S.C. § 1332(a)(1), state citizenship

is the equivalent of domicile”).




                                                   3
Case 1:19-cv-01522-NRN Document 1 Filed 05/28/19 USDC Colorado Page 4 of 7




          17.      CRE is a foreign corporation organized under the laws of Utah, with a principal

place of business at 4701 W. 2100 S, Salt Lake City, Utah 84120.

          18.      Goudeau is a citizen of California. See Exhibit H.

          19.      For purposes of federal diversity jurisdiction, the parties are completely diverse. 28

U.S.C. § 1441(b).

B.        THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

          20.      While not waiving Defendants right to contest the issue, Plaintiff seeks a monetary

judgment in excess of $75,000, exclusive of interest and costs. In his Complaint, Plaintiff alleges

that he has suffered physical injuries and past and future damages caused by the incident. Exhibit

B, ¶¶ 30 – 35. 1

          21.      Furthermore, in the Civil Cover Sheet for the Complaint filed in Adams County

District Court, Plaintiff states that he seeks a monetary judgment over $100,000. Exhibit A.

          22.      “If removal of a civil action is sought on the basis of the jurisdiction conferred by

section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the

amount in controversy.” 28 U.S.C. § 1446(c)(2).

          23.      In determining the amount in controversy, a court may look to the object sought to

be accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co., 116 F.2d 604,

606 (10th Cir. 1940). “[T]he test for determining the amount in controversy is the pecuniary result

to either party which the judgment would directly produce.” Id.; see also McPhail v. Deere &

Company, 529 F.3d 947, 954 (10th Cir. 2008) (finding that the sum for the amount in controversy

can be either the value of what plaintiff seeks or what defendant may lose).




1
    Defendants deny Plaintiff’s allegations regarding his alleged damages and injuries.


                                                     4
Case 1:19-cv-01522-NRN Document 1 Filed 05/28/19 USDC Colorado Page 5 of 7




       24.       When a defendant seeks federal court adjudication, the defendant’s amount in

controversy allegation should be accepted when not contested by the plaintiff or questioned by the

court. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S. Ct. 547, 553 (2014). A

defendant’s notice of removal need includes only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold. Id. at 554. A notice of removal “may be filed

within thirty days after receipt by the defendant, through service or otherwise, or . . . other paper

from which it may first be ascertained that the case is one which is or has become removable.” 28

U.S.C. § 1446(b)(3). Information relating to the amount in controversy in the record of the state

proceedings, or in response to discovery, shall be treated as an “other paper.” 28 U.S.C. §

1446(c)(3)(A).

       25.       Here, Plaintiff admits that the jurisdictional amount in controversy exceeds

$75,000, exclusive of interests and costs, by the filing of her Civil Case Cover Sheet. See Exhibit

A. Pursuant to Colo.R.Civ.P. 8(a): “Each pleading containing an initial claim for relief in a civil

action . . . shall be accompanied by a completed Civil Cover Sheet in the form and content of

Appendix to Chapter 1 to 17, Form 1.2 (JDF 601), at the time of filing.” The Civil Case Cover

Sheet requires Plaintiff to categorize the relief sought as either being more or less than $100,000

and must be filed with each pleading containing an initial claim for relief and shall be served on

all parties along with the pleading.

       26.       In the State Action, Plaintiff’s counsel filed a Civil Case Cover Sheet in which

Plaintiff confirms that he seeks “a monetary judgment over $100,000 . . . against any other single

party. This amount includes attorney fees, penalties, and punitive damages; it excludes interest

and costs, as well as the value of any equitable relief sought.” Exhibit A.




                                                 5
Case 1:19-cv-01522-NRN Document 1 Filed 05/28/19 USDC Colorado Page 6 of 7




       27.       The “[Civil Case Cover Sheet] is at least properly considered an ‘other paper’ under

§ 1446(b)(3).” See Paros Properties LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272–73

(10th Cir. 2016). The Tenth Circuit Court of Appeals has concluded that the cover sheet “starts

the removal clock” and there is “no reason not to credit an assertion by an officer of the court on

a matter of significant consequence in the state proceedings.” Id.

       28.       Based on the foregoing, the jurisdictional amount in controversy exceeds $75,000,

exclusive of interests and costs, and therefore, this action may property be removed to this Court

pursuant to 28 U.S.C. §§ 1441 and 1446.

       29.       Accordingly, this Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332.

       WHEREFORE, Defendant Goudeau, respectfully requests that the action now pending in

the Adams County District Court, Case No. 19CV30294, be removed therefrom to this Court and

that all further proceedings be heard in this Court.

   Respectfully submitted on this 28th day of May, 2019.


                                               HALL & EVANS, LLC

                                               s/ J. Ryan Johnson
                                               Lance G. Eberhart
                                               J. Ryan Johnson
                                               1001 17th Street, Suite 300
                                               Denver, CO 80202
                                               Phone: (303) 628-3300
                                               Fax: (303) 628-3368
                                               eberhartl@hallevans.com
                                               johnsonr@hallevans.com
                                               Counsel for Defendants




                                                  6
Case 1:19-cv-01522-NRN Document 1 Filed 05/28/19 USDC Colorado Page 7 of 7




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 28th day of May, 2019 a true and correct copy of the foregoing
NOTICE OF REMOVAL was filed with the Court using the CM/ECF system which will send
notification of such filing to parties and counsel registered through ECF. In addition, I hereby
certify that I have served via electronic mail the foregoing document to the following non-CM/ECF
participants:

                                                          ( ) First Class Mail
 R. Jerome Aquino, #42004                                 ( ) Hand Delivery
 Timothy L. Fields, #40037                                ( ) Facsimile
 Bethany A. Pribila, #35221                               ( ) Overnight Delivery
 Pribila, Aquino & Fields, P.C.                           ( ) LexisNexis File & Serve
 628 North Weber St.                                      ( ) CM/ECF
 Colorado Springs, CO 80903                               (X) E-Mail
 (719) 473-1238
 jaquino@pribila.com
 tfields@pribila.com
 bpribila@pribila.com
 Attorneys for Plaintiff Lowell Wittgow
 Attorneys for Plaintiff




                                              s/ Renee Godfrey
                                              Renee Godfrey, Legal Assistant to
                                              Lance G. Eberhart
                                              J. Ryan Johnson
                                              1001 17th Street, Suite 300
                                              Denver, CO 80202
                                              Phone: (303) 628-3300
                                              Fax: (303) 628-3368
                                              eberhartl@hallevans.com
                                              johnsonr@hallevans.com
                                              Counsel for Defendants




                                                 7
